Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the hinge mechanism" in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claim. While a hinge mechanism is defined in claim 13, claim 14 depends off of claim 12 and not claim 13. Changing the dependency of claim 14 to be dependent off of claim 13 would fix this issue, however, as claim 14 also requires the rigid arm of claim 12, doing so would lead to another antecedent basis issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9, 12, 16-19, 22-23, 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle (US Pub No.: 2017/0224517).
Regarding claim 1, Doyle would teach a force-balancing support for a movable arm (as per the abstract, Doyle teaches an arm support device with a harness. As such, Doyle would provide a support for an arm with a force balancing via the disclosed compensation elements in the abstract), which movable arm (being the arm of the user U shown in figures like figures 2A and 4A) is attached to a base and rotatable around a movable rotation point (as shown in figures 4A and 4B, the movable arm of the user is attached to a pivoting part 28 that allows a rotation. The rotation disclosed in [0071]), movable relative to the base (the base being labeled below in annotated figure 1]), the support comprising: an arm attachment connectable to the movable arm (part 80 in figure 10B is attached to the arm portion the user and the base of the device. This is called an armrest in [0070]); a base attachment at a distance from the arm attachment (the base attachment being the hub part 26 with the vertical pivot connection part 20, disclosed in [0047], which is a distance away from part 80), for attaching the support to the base (part 20 would interface with the arm support device 14 and connect it to the base of annotated figure 1); the arm attachment being at least rotatable relative to the base attachment (part 20 is defined as being a vertical pivot 20 in [0046]), around a center of rotation of which a position is movable relative to the base attachment (as part 20 is a vertical pivot, it has a center of rotation about the vertical axis of part 20, better shown in 5B); a cantilever spring mechanism for at least partially transferring a force exerted on the arm attachment by the movable arm, when coupled thereto, via the base attachment to the base (via the cantilever part 74 and leaf spring part 70, disclosed in [0048], the cantilever spring mechanism comprising: a fixed, base-

    PNG
    media_image1.png
    475
    500
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Doyle would teach the support of claim 1, wherein an amount of compensating force exerted by the cantilever spring mechanism on the arm attachment is determined by an amount of flexing of the cantilever spring mechanism (as the arm support is disclosed as having a leaf spring in [0019] and a cantilever in [0048] that will deflect when a force is applied to it, also disclosed in [0048]).
Regarding claim 3, Doyle would teach the support of claim 1 wherein the center of rotation of the arm attachment lies outside the cantilever spring mechanism (the center of rotation in claim 1 is about part 20 in figure 2B, is outside the cantilever (part 74) spring (part 70) mechanism).
Regarding claim 4, Doyle teaches the support of claim 1 wherein the center of rotation of the arm attachment lies at a distance from a base-side cantilever end of the cantilever spring mechanism and from the free cantilever end (the center of rotation in claim 1 is about part 20 in figure 2B, is a distance away from the base side cantilever (part 74) and spring (part 70) as well as the free cantilever end).
Regarding claim 5, Doyle teaches the support of claim 1 wherein the cantilever spring mechanism is curved around the center of rotation of the arm attachment (the movement of the cantilever spring mechanism will curve around the center of rotation of the arm attachment).
Regarding claim 6, Doyle teaches the support of claim 1 wherein the center of rotation of the arm attachment lies outside a plane in which the cantilever spring mechanism extends (the center of rotation of the arm attachment part 80 would be outside the plane to which the cantilever spring mechanism extends within as the arm attachment and the cantilever spring mechanism are on two different planes).
Regarding claim 7, Doyle teaches the support of claim 1 comprising a frame coupling the base attachment to the cantilever spring mechanism, the frame being more rigid than the cantilever spring mechanism (as per figure 4B, a frame part 130 that is attached to an end of the cantilever spring mechanism. Said frame would attach to the chassis part 105 in figure 4B which is equivalent to the previously cited chassis 30 which then attaches to the base members 20-26).
Regarding claim 8, Doyle teaches the support of claim 1 wherein the arm attachment is at a distance of the free cantilever end (shown in figure 4B, wherein the cantilever spring mechanism (comprising the spring 110 and the cantilever part 112 in figure 4B) is spaced away from part 80).
Regarding claim 9, Doyle teaches the support of claim 1 wherein the cantilever spring mechanism comprises a continuous cantilever spring extending between the base-side cantilever end and the free cantilever end, such as a blade spring (as per figure 4B, the cantilever spring mechanism is depicted as being a continuous cantilever spring extending between a base and free cantilever end as the spring is defined as pert 110 with the cantilever fitting 112 in figure 4B and in [0055]).
Regarding claim 12, Doyle teaches the support of claim 8, wherein the arm attachment is attached to the free cantilever end by a rigid arm (the arm attachment part 80 in figure 4B would be attached to the free end of the cantilever 112 via a rigid arm member in figure 4B at about where RA is pointing to. This is clarified below in annotated figure 2).

    PNG
    media_image2.png
    458
    380
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 16, Doyle teaches the support of claim 1 wherein the cantilever spring mechanism comprises a series of discrete cantilever spring elements (shown in figure 4B, parts 110 and 112 are seen to be discrete elements of the cantilever spring as the elements are visually separate and distinct in said figure).
Regarding claim 17, Doyle would teach the support of claim 1, wherein the cantilever spring mechanism has spring characteristics which vary over a length of the cantilever spring mechanism between the free cantilever end and the fixed cantilever end (as per [0048], the spring in the cantilever spring is a leaf spring that is connected to a pulley on one end that will adjust the tension of the spring.  As such, the characteristics of the spring, namely the tension of the spring, can be made to vary over the length of the spring in the cantilever spring mechanism of [0048]).
Regarding claim 18, Doyle teaches the support of claim 1, wherein the center of rotation is movable relative to the base attachment in at least one of: a longitudinal direction from the arm attachment to the base attachment; a lateral direction perpendicular to said longitudinal direction; a transversal direction perpendicular to the longitudinal direction and the lateral direction (shown from figures 1B to 2B, a movement of the base attachment in a longitudinal and lateral direction about part 20 and part 28. As per [0046], part 20 is a vertical pivot and part 28 is a horizontal pivot).
Regarding claim 19, Doyle teaches the support of claim 18, wherein the cantilever spring mechanism is capable of flexing in at least two of the longitudinal direction, lateral direction and transversal direction (as the base attachment will rotate in a longitudinal and lateral direction, it stands to reason that the cantilever spring mechanism will also move in the same directions.  Also, as shown in figures 3A to 3B, with the cantilever being part 74 and the spring being part 70, a rotation of the cantilever spring mechanism is shown, which would constitute a movement in a longitudinal and lateral direction).
Regarding claim 22, Doyle would teach a mechanical apparatus (being the arm support and harness disclosed in the abstract), comprising: a movable arm (being the arm support of the abstract) and a base (being the harness of the abstract, labeled above in annotated figure 1), which movable arm is attached to (as disclosed in the abstract), and rotatable around a movable rotation point (being about part 20 in figure 1A and 2A, with part 20 being a vertical pivot as per [0046]), movable relative to the base (said pivot would allow for movement of the arm with respect to the base); and a support of claim 1 (being in figure 4B is attached to the arm portion the user and the base of the device. This is called an armrest in [0070]), coupled to the arm and the base to at least partially compensate for a force exerted by the movable arm on the rotation point of the arm (as part 80 id disclosed as being an armrest in [0045] and [0070], part 80 would apply a fore to the from the movable arm onto the arm of the user, disclosed in [0046]. From here, “one or more compensation elements may be coupled to the arm support to apply an offset force” as per the abstract).
Regarding claim 23, Doyle does teach the apparatus of claim 22, wherein the position of the rotation point relative to the base is at least partially coupled to an orientation of the movable arm relative to the base (as per annotated figure 1 and figure 3B, part 20 is seen to be partially coupled to the movable arm of the user U and their arm RA relative to the base as part 20).
Regarding claim 25, Doyle does teach a wearable support device (being the arm support and harness disclosed in the abstract), wearable by an animal (as per the figures, like figure 1A, the user of the device is a human, which would qualify as an animal), comprising a harness for attaching the device to a body of the animal and a support of claim 1 (being the harness disclosed in the abstract of Doyle), to transfer force exerted by an arm-shaped limb of the animal (the device of Doyle would transfer force onto the body) onto a rotation point thereof to another part of the body while bypassing the parts of the body between the rotation point and the other part of the body (referring to figure 1B, the arm assist device of the figure would rotate the arm about a vertical pivot 20 in [0046] and the horizontal pivot part 28).
Regarding claim 27, Doyle teaches the wearable support device of claim 25, wherein the other part of the body is part of the torso (Doyle would be attached to the back of the user and the arm of the user, bypassing the torso of the body).
Regarding claim 28, Doyle teaches the wearable support device of claim 25, wherein the animal is a human being (shown in figures 1A and 2A), and the other part of the body is a lower part of the body below at least one of the group consisting of: shoulders, chest, thorax, and nombril (a connection of the arm device to the shoulder is shown in figure 2B).
Regarding claim 29, Doyle teaches the wearable support device of claim 25, wherein the other part of the body is a part of a back below a vertebra, the vertebra being selected out of the group consisting of: C7, T12, T11, T10, T9, T8, T7, T6, T5, T4, T3, T2, T1, L1, L2, L3 (while the specific vertebra are not disclosed in Doyle, the base of the device extends down the back below the vertebra, as per figure 3B and annotated figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US Pub No.: 2017/0224517) in view of Bonutti (US Pub No.: 2012/0101419).
Regarding claim 10, Doyle teaches the support of claim 1. However, Doyle does not teach an instance wherein the cantilever spring mechanism is preloaded. Instead, Bonutti would teach a cantilever spring mechanism (disclosed in [0063] with a cantilever in [0064]) with a spring that can be preloaded as per [0087]. Said preloading would be controlled by a “servo-mechanical force control system” which is also disclosed in [0087]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the preloaded spring with the “servo-mechanical force control system” to control the preloading of the spring for the purpose of allowing an automated control of the user’s arm and shoulder via a control unit that includes “sensing of physiological indicators” in [0087].
Regarding claim 11, Doyle teaches the support of claim 1. However, Doyle does not teach an instance comprising a strap, directly or indirectly, attached at two points at a distance from each other to the cantilever spring mechanism, which strap can be tied to preload the cantilever spring. However, Bonutti does disclose a strap (being parts 24a, 24b, and 24c in [0034]) that could be directly or indirectly attached to the cantilever spring mechanism. Additionally, the presence of hook and loop fasteners is disclosed in [0078] which could be used to interface to the spring and cantilever mechanism of Bonutti.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a strap into the device of Doyle as the strap of Doyle would could be incorporated into the preloaded spring of Doyle (in [0087]) with the “servo-mechanical force control system” to control the preloading of the spring for the purpose of allowing an automated control of the user’s arm and shoulder via a control unit that includes “sensing of physiological indicators” in [0087]. The strap would allow for an interface between the control system and the springs to then control the extent of the pre-loading.
Regarding claim 24, Doyle will teach the apparatus of claim 22. However, Doyle does not teach a comprising of an active actuator for moving the arm relative to the base. Instead, Bonutti does teach an active actuator for moving the arm relative to the base (as per [0055] and [0088], a drive shaft with a motor is disclosed for the arm assist device of Bonutti). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the motor of Bonutti into the device of Doyle as the motor would allow for a control and assistance of the movement of the user’s arm via the motor of [0088] with the control mechanism detailed in [0087]. As per [0087], there is a “servo-mechanical force control system” that would control the preloading of the spring for the purpose of allowing an automated control of the user’s arm and shoulder via a control unit that includes “sensing of physiological indicators” that is also in [0087]. 
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US Pub No.: 2017/0224517) in view of Doyle 2014 (US Pub No.: 2014/0033391).
Regarding claim 13, Doyle teaches the support of claim 1 wherein the arm attachment (part 80 of Doyle) comprises:  an arm rest at a distance of the center of rotation (disclosed in [0018] and disclosed as part 80 in [0045]); an arm member connecting the arm rest (shown in annotated figure 2).  However, Doyle does not teach a hinge mechanism at the center of rotation and attached to the cantilever mechanism or that the arm member is connecting the arm rest to the hinge mechanism; the hinge mechanism having at least one pivot axis for pivoting the arm member. 
Instead, Doyle 2014 does teach an arm attachment comprising a hinge mechanism at the center of rotation (in [0053] at parts 410 and 420 that will create a pivot point), an arm rest at a distance of the center of rotation (defined as part 36 in [0053]); an arm member connecting the arm rest to the hinge mechanism (shown visually as parts 50 with the ‘anchor point 425 in figure 9A, detailed in [0053]); the hinge mechanism having at least one pivot axis for pivoting the arm member (being the pivot point 415 in [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinge mechanism of Doyle 2014 into Doyle with a connection to the cantilever of Doyle for the purpose of providing an alternate means known in the art to manipulate a movement of the arms of the user. The system of Doyle 2014 is also seen to have a benefit as it explicitly mentions use on multiple arms in [0053], while Doyle only mentions use on a right arm. 
Regarding claim 14, Doyle teaches the support of claim 12. However, Doyle does not teach an instance wherein the hinge mechanism has a first pivot axis and a second pivot axis at an angle, such as perpendicular, to the first pivot axis, and the rigid arm fixates the hinge mechanism relative to the free end cantilever end.
 Instead, Doyle teaches that a hinge mechanism (comprising of the hinge components 410 and 420 in [0053]) has a first pivot axis and a second pivot axis at an angle, such as perpendicular, to the first pivot axis (a hinge axis with multiple axes of pivoting is disclosed in [0053]. As such, it stands to reason that the there is a first and a second picot axis that may be perpendicular in [0053]-[0054], and the rigid arm fixates the hinge mechanism relative to the free end cantilever end (the rigid arm in annotated figure 1 could be connected to the hinge mechanism to allow for the free cantilever end to fixate the hinge mechanism). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinge mechanism of Doyle 2014 into Doyle with a connection to the cantilever of Doyle for the purpose of providing an alternate means known in the art to manipulate a movement of the arms of the user. The system of Doyle 2014 is also seen to have a benefit as it explicitly mentions use on multiple arms in [0053], while Doyle only mentions use on a right arm. 
Regarding claim 15, Doyle in view of Doyle 2014 teach the support of claim 13, wherein Doyle 2014 would teach that the position of the arm rest relative to the at least one pivot axis is adaptable (as the pivot axis will allow a movement of the user’s arm in [0053] and as the user’s arm would be in the arm rest 36, the position of the arm rest would be adaptable with respect to the pivot axis).
Claims 20-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US Pub No.: 2017/0224517).
Regarding claim 20, Doyle teaches the support of claim 1. However, Doyle does not teach an instance wherein the free cantilever end is further movable by suitable torsion of the cantilever spring mechanism. Doyle does teach a torsion spring in [0073]-[0075] that, when implemented in place of the leaf spring in the cantilever spring mechanism, would allow the free cantilever end to be movable by a suitable torsion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torsion spring element in [0073] in place of the leaf spring that is connected to the cantilever in [0055] for the purpose of providing an alternate spring that is claimed to be able to “provide a lift force on the right arm” in [0071]
Regarding claim 21, Doyle would teach the support of claim 20, wherein the cantilever spring mechanism exhibits torsion spring characteristics and can be resiliently twisted (as the spring mechanism of claim 20 is the torsion spring of [0073]-[0075], it would exhibit torsion spring characteristics and can be resiliently twisted). 
Regarding claim 26, Doyle teaches the wearable support device of claim 25. However, Doyle does not explicitly teach an instance wherein the body is symmetrical and comprising two supports each at a respective side of a symmetry axis of the body to support a respective arm attachments connectable to respective arm-shaped limb of the animal thereof. However, it would be obvious to one skilled in the art to incorporate two supports (being part 10 in figure 2A) on each side of the body. From here, the body is symmetrical (as per figure 2A of Doyle) and would comprise two supports each at a respective side of a symmetry axis of the body to support a respective arm attachments (as part 10 could be on both the left and right arm of the user in figure 2A) to respective arm-shaped limb of the animal thereof (shown in figure 2A, the body of the animal that part 10 is being placed on has two arms). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doyle (US Pub No.: 2020/0146923) discloses a different embodiment of the arm support mechanism presented in Doyle (US Pub No.: 2017/0224517), Krumholz (US Pub No.: 2020/0179213) teaches an upper torso arm assist device with a spring mechanism in [0015].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774